Case 2:19-cv-07479-FMO-PJW Document 29 Filed 05/20/20 Page 1 of 2 Page ID #:364



   1

   2

   3

   4

   5

   6

   7

   8

   9                                                                 JS-6
  10

  11

  12                            UNITED STATES DISTRICT COURT
  13                        CENTRAL DISTRICT OF CALIFORNIA
  14

  15 Sam Roter,                                    Case No. 2:19-cv-07479 FMO (PJWx)
  16               Plaintiff,                      ORDER RE: STIPULATION [28] AND
                                                   JOINT REQUEST FOR VOLUNTARY
  17         v.                                    DISMISSAL OF ENTIRE ACTION
                                                   WITH PREJUDICE
  18
       Walgreen Inc.,
  19                                               Complaint Filed: June 20, 2019
                   Defendant.                      Trial Date:       None
  20                                               District Judge: Hon. Fernando M. Olguin
                                                                     Courtroom 6D, First St.
  21                                               Magistrate Judge: Hon. Patrick J. Walsh
                                                                     Courtroom 790, Roybal
  22

  23

  24

  25

  26

  27

  28
                                                                 Case No. 2:19-cv-07479 FMO (PJWx)
                        [PROPOSED] ORDER RE: STIPULATION AND JOINT REQUEST FOR
                         VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 2:19-cv-07479-FMO-PJW Document 29 Filed 05/20/20 Page 2 of 2 Page ID #:365



   1         Pursuant to the Stipulation and Joint Request for Voluntary Dismissal of
   2   Entire Action with Prejudice and GOOD CAUSE appearing therefore, IT IS
   3   HEREBY ORDERED that the above-referenced action be and hereby is dismissed in
   4   its entirety, with prejudice. Each party shall bear his/its own costs and fees.
   5

   6   IT IS SO ORDERED.
   7
       DATED: May 20, 2020                                    /s/
   8                                                 Hon. Fernando M. Olguin
   9

  10

  11
                                                                                         42900911.1

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                1             Case No. 2:19-cv-07479 FMO (PJWx)
                                STIPULATION AND JOINT REQUEST FOR
                        VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
